Applicant argues that Hironaga fails to disclose the configuration of the drill as claimed, specifically one which is defined as having a “radius of the circular arc defining the cutting edge is a radius of the drill, wherein a length of the point portion along an axial direction of the drill is equal to the radius of the circular arc, and, wherein the cutting edge cuts the powder-compact green body to form a hole in the powder-compact green body”. The applicant supports this by reproducing Figure 5A of Hironaga and annotating the figure. However, the examiner is not persuaded by this argument as clearly the location chosen as the radial center point is not accurate. To elaborate, the examiner has provided a reproduced version of the annotated image below. By superimposing a perfect circle over the existing image, and noting the circles center point, it is clear that the applicant’s analysis of Hironaga is incorrect in this regard. Furthermore, it appears that, using a more accurate radial center point, this figures of Hironaga does show the radius of the circular arc defining the cutting edge being a radius of the drill, the length of the point portion along an axial direction of the drill being equal to the radius of the circular arc. 

    PNG
    media_image1.png
    711
    677
    media_image1.png
    Greyscale



Additionally, the examiner points out that, in addition to the reasons stated above, the amendments will not be entered as a new search and consideration is also required. Specifically, the examiner points out that the limitations of “wherein a radius of the circular arc defining the cutting edge is a radius of the drill, where a length of the point portion along an axial direction of the drill is equal to the radius of the circular arc, and” are new limitations within the claim set and have no action on the merits with respect to these limitations has been made. 
Applicant argues that Osumi teaches away from the whole by teaching a drill that has a sharp blade tip, and this in turn teaches away from using a circular arc-shaped drill. The examiner is not persuaded by this argument for several reasons. Firstly, nowhere within Osumi is their wording that teaches away from either the instant invention or the applied references within the last action, if there is such wording the examiner respectfully request this information. Secondly, Osumi is not relied on to teach this limitation, Osumi is relied upon to show that performing a drilling step upon a powder-compact green body is a known feature within the prior art. 
The arguments regarding the pre-sintered body of Kikuchi are unpersuasive. To elaborate, the applicant argues that as Kikuchi teaches a pre-sintering step, the piece of art does not read upon the claimed limitation of  the powder-compact green body being formed before a heat treatment. However, the examiner points out that per the applicant’s specification, heat treatment is intended to mean a sintering step (e.g., paragraph [0040] of the instant specification). As such, Kikuchi teaches performing drilling on a pre-sintered work piece or in other words, a green body. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/11/2021, and 06/30/2021  were filed after the mailing date of the Final Rejection on 05/24/2021. The submission is in 


/RYAN L HECKMAN/Examiner, Art Unit 1735        


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735